Per Curiam:

The appellant was convicted of murder in the second degree, in the district court of Linn county, and brings the case to this court on appeal. Various errors are alleged, but the material and important questions presented have already been passed upon by this court, and we therefore content ourselves with references to previous adjudications.
The information was sufficient. (Smith v. The State, 1 Kas. 365; The State v. Brown, 21 Kas. 38; The State v. Petty, 21 Kas. 54.) The charge of the court was correctly given as the *154law of the case. (Roy v. State, 2 Kas. 405; State v. Horne, 9 Kas. 120; State v. Potter, 13 Kas. 414; State v. Howard, 14 Kas. 173.)
A general assertion is made that § 8, ch. 31, Comp. Laws 1879, is unconstitutional, and void. No reasons are given nor •any argument presented in support of this view. Said section fixes the minimum penalty for those convicted of murder in the second degree, and the maximum penalty is fixed by § 291 of the same chapter. Secs. 8 and 291 are to be construed together. These sections are valid, and constitutional.
The judgment of the district court will be affirmed.